                                                                        ---        FllEO               ENTEREO
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19---lOGGEO'--
                                                             Page 1 of 12                       __     RECEIVED

                                                                                   FEB     ri   2019
                      . IN THE UNITED STATES DISTRICT COURT                          AT IlALTIMOAE
                                                                              CLERK, U.s. DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND .BY                     DISTAICT OF MARYlAND
                                                                                       ~                DEPlITY

 IN THE MATTER OF THE SEARCH OF
 BLACK   IPHONE    IN THE UNITED                                     19 - 0321 SPG
 STATES   BUREAU     OF  ALCOHOL,                       Case No. -----------
 TOBACCO,       FIREARMS      AND
 EXPLOSIVES' POSSESSION


             AFFIDAVIT    IN SUPPORT OF SEARCH AND SEIZURE WARRANT
       I, KELVIN JACKSON, being first duly sworn, hereby depose and state that follows:

                                                   Introduction

       1.       Your Affiant makes this affidavit in support of an application under Federal Rule

of Criminal Procedure 41 for a search and seizure warrant authorizing the examination of one

cellular telephone as fully described in Attachment A (referred to as the Target Device")-which

is in the United States Bureau of Alcohol, Tobacco, Firearms and Explosives' possession, and the

extraction of electronically stored information identified in Attachment B from the Target Device.

       2.       Pursuant to a state search and seizure warrant, law enforcement found and seized

the Target    Device from a 2007 Toyota Corolla bearing Maryland license plate 9DAB21

(hereinafter referred to as "HOBBS' VEHICLE" or "his VEHICLE") that Erick Rahumid Hobbs

a/k/a Eric Muhammad ("HOBBS") was driving on February 4, 20,18.

       3.       Your Affiant submits that probable cause exists to believe that a search of the

Target Device, in accord with Attachment B, will uncover evidence and fruits of prohibited gun

possession in violation of 18 U.S.c.   S 922(g).
                                       Affiant's Background

       4.       Your Affiant is a law enforcement officer within the meaning of 18 U.S.C:                S
25 I 0(7), that is, an officer of the United States who is empowered by the law to conduct

investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C.   S 2516.
            Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 2 of 12



       5.       Your Affiant has been a Special Agent with the ATF since March 2014. From

October 2014, your Affiant has been assigned to a joint task force comprised of ATF agents and

Baltimore Police Department detectives.

       6.       As an ATF Special Agent, your Affiant has participated in numerous investigations

involving    firearm violations,   arsons, gangs, witness tampering,   and controlled    dangerous

substance ("CDS") trafficking.     Specifically, your Affiant has conducted covert surveillance of

suspected CDS traffickers, interviewed individuals involved in gang activity, executed state and

federal search and arrest warrants involving violent offenders, and seized firearms and controlled

dangerous substances.

       7.       Prior to being an ATF Special Agent, your Affiant was a United States Bureau of

Customs and Border Protection Federal Officer for eighteen (18) months.        In that capacity, he

participated in interdictions of violent fugitives who attempted to cross the United States-Mexico

international border and seized controlled dangerous substances imported into the United States.

       8.        Based on your Affiant's training, knowledge, and experience, he has become

familiar with the following: the manner in which (I) persons sell, purchase, and use in furtherance

of crimes of violence firearms; and (2) prohibited persons, as defined under section 18 U.S.c.       S

922(g), illegally possessing firearms.

       9.        Specifically, based on your Affiant's training, knowledge, and experience, your

Affiant has learned the following:       Prohibited gun possessors often take or cause be taken

photographs of themselves with firearms, their other property, and/or their associates.       They

usually maintain those photographs in their homes, vehicles, or electronic devices; or on their

person. The electronic devices often store data for long periods of time.




                                                  2
          Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 3 of 12



                                      Basis of Information

        10.     The facts set forth in this Affidavit are based upon your Affiant's (I) personal

knowledge, (2) review of documents and other evidence, and (3) conversations              with law

enforcement officers and other individuals who have personal knowledge of the events and

circumstances   described as well as (4) information gained through training and experience.

Because your Affiant submitted this Affidavit for the limited purpose of establishing probable

cause for the requested search warrant, he has not included every detail of this investigation.

Rather, your Affiant has included only those facts that are sufficient to support a probable cause

finding for the issuance of the requested search warrant.

                                         Probable Cause

        II.     On February 3, 2018, Baltimore County Police Department ("BCPD") officers

responded to the residence located at 904 Punjab Drive, Essex, Maryland ("W-I's         residence")

regarding a home invasion.    The officers arrived there and interviewed the complaining witness

(hereinafter referred to as "W-I "). During the interview, W -I told the officers that "Muhammad,"

used a handgun to break her rear kitchen window from the outside; pointed the handgun at W-I

and W-I's juvenile child (hereinafter referred to as "W-2"), demanding that they open the front

door; and threatened to shoot W -2 if W -I did not give him a television.   W -I also stated that he

forcibly entered the front door of her residence after W -I unlocked that door and left with the

television.

        12.     Law enforcement established that the suspect's name was HOBBS.             HOBBS,

having been previously convicted of at least one crime punishable by more than one year, is

prohibited from possessing a firearm or ammunition.

         13.    On the morning of February 4, 2018, the officers located HOBBS operating his



                                                  3
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 4 of 12



VEHICLE near the 2400 block of Loyola Northway Baltimore, Maryland 21215.                The police

officers attempted to conduct a stop of HOBBS' VEHICLE. HOBBS, however, fled the scene in

his VEHICLE and subsequently crashed into a nearby parked vehicle at the intersection of North

Avenue and McCullough Street in Baltimore, Maryland.           After the crash, HOBBS exited his

VEHICLE, causing a handgun to drop to the ground. The officers recovered a loaded Ruger P89

9mm pistol.

       14.     On the same day, the Honorable Colleen A. Cavanaugh of the Baltimore County

Circuit Court issued a search and seizure warrant for HOBBS' VEHICLE.          During the execution

of that warrant, the officers recovered paperwork in HOBBS' name from his VEHICLE's center

console and the Target Device from the floorboard on the driver's side of HOBBS' VEHICLE.

                                         Technical Terms

       15.          Based on my training and experience, your Affiant uses the following technical

terms to convey the following meanings:

              a.        Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                        telephone) is a handheld wireless device used for voice and data
                        communication through radio signals. These telephones send signals
                        through networks of transmitter/receivers, enabling communication with
                        other wireless telephones or traditional "land line" telephones. A wireless
                        telephone usually contains a "call log," which records the telephone
                        number, date, and time of calls made to and from the phone. In addition to
                        enabling voice communications, wireless telephones offer a broad range of
                        capabilities. These capabilities include: storing names and phone numbers
                        in electronic "address books;" sending, receiving, and storing text messages
                        and e-mail; taking, sending, receiving, and storing still photographs and
                        moving video; storing and playing back audio files; storing dates,
                        appointments, and other information on personal calendars; and accessing
                        and downloading information from the Internet. Wireless telephones may
                        also include Global Positioning System ("GPS") technology for
                        determining the location of the device.

               b.       Digital camera: A digital camera is a camera that records pictures as digital
                        picture files, rather than by using photographic film. Digital cameras use a
                        variety of fixed and removable storage media to store their recorded images.


                                                  4
Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 5 of 12



          Images can usually be retrieved by connecting the camera to a computer or
          by connecting the removable storage medium to a separate reader.
          Removable storage media includes various types of flash memory cards or
          miniature hard drives. Most digital cameras also include a screen for
          viewing the stored images. This storage media can contain any digital data,
          including data unrelated to photographs or videos.

    c.    Portable media player: A portable media player (or "MP3 Player" or iPod)
          is a handheld digital storage device designed primarily to store and play
          audio, video, or photographic files. However, a portable media player can
          also store other digital data. Some portable media players can use
          removable storage media. Removable storage media includes various types
          of flash memory cards or miniature hard drives. This removable storage
          media can also store any digital data. Depending on the model, a portable
          media player may have the ability to store very large amounts of electronic
          data and may offer additional features such as a calendar, contact list, clock,
          or games.

    d.    GPS: A GPS navigation device uses the Global Positioning System to
          display its current location. It often contains records ofthe locations where
          it has been. Some GPS navigation devices can give a user driving or
          walking directions to another location. These devices can contain records
          of the addresses or locations involved in such navigation. The Global
          Positioning System consists of 24 NA VSTAR satellites orbiting the Earth.
          Each satellite contains an extremely accurate clock.            Each satellite
          repeatedly transmits by radio a mathematical representation of the current
          time, combined with a special sequence of numbers. These signals are sent
          by radio, using specifications that are publicly available. A GPS antenna
          on Earth can receive those signals. When a GPS antenna receives signals
          from at least four satellites, a computer connected to that antenna can
          mathematically calculate the antenna's latitude, longitude, and sometimes
          altitude with a high level of precision.

    e.    PDA: A personal digital assistant, or PDA, is a handheld electronic device
          used for storing data (such as names, addresses, appointments, or notes) and
          utilizing computer programs.      Some PDAs also function as wireless
          communication devices and are used to access the Internet and send and
          receive e-mail. PDAs usually include a memory card or other removable
          storage media for storing data and a keyboard and/or touch screen for
          entering data .. Removable storage media includes various types of flash
          memory cards or miniature hard drives. This removable storage media can
          store any digital data. Most PDAs run computer software, giving them
          many of the same capabilities as personal computers. For example, PDA
          users can work with word-processing documents, spreadsheets, and
          presentations. PDAs may also include GPS technology for determining the
          location of the device.


                                     5
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 6 of 12



               f.        IP Address: An Internet Protocol address (or simply "IP address") is a
                         unique numeric address used by computers on the Internet. An IP address
                         is a series of four numbers, each in the range 0-255, separated by periods
                         (e.g., 121.56.97.178). Every computer attached to the Internet must be
                         assigned an IP address so that Internet traffic sent from and directed to that
                         computer may be directed properly from its source to its destination. Most
                         Internet service providers control a range of IP addresses. Some computers
                         have static-that is, long-term-IP addresses, while other computers have
                         dynamic-that is, frequently changed-IP addresses.

               g.       . Internet: The Internet is a global network of computers and other electronic
                          devices that communicate with each other. Due to the structure of the
                          Internet, connections between devices on the Internet often cross state and
                          international borders, even when the devices communicating with each
                          other are in the same state.

Based on your Affiant's training, experience, and research, he knows that the Target Device has

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS navigation device, and PDA, with the capability to access the Internet.         In your Affiant's

training and experience, examining data stored on a device ofthis type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

                              Electronic Storage and Forensic Analysis

       16.          Based on your Affiant's knowledge, training, and experience, he knows that

electronic devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on such devices.             This

information can sometimes be recovered with forensics tools.

       17.          Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Target

Device was used, the purpose of its use, who used it, and when was it used. There is probable

cause to believe that such forensic electronic evidence might be on the Target Device because:



                                                   6
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 7 of 12



               a.      Data on the storage medium can provide evidence of a file that was once on
                       the storage medium but has since been deleted or edited, or of a deleted
                       portion of a file (such as a paragraph that has been deleted from a word
                       processing file).

               b.      Forensic evidence on a device can also indicate who has used or controlled
                       the device. This "user attribution" evidence is analogous to the search for
                       "indicia of occupancy" while executing a search warrant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works
                       may, after examining this forensic evidence in its proper context, be able to
                       draw conclusions about how electronic devices were used, the purpose of
                       their use, who used them, and when were they used.

               d.      The process of identifying the exact electronically stored information on a
                       storage medium that is necessary to draw an accurate conclusion is a
                       dynamic process. Electronic evidence is not always data that can be merely
                       reviewed by a review team and passed along to investigators. Whether data
                       stored on a computer is evidence may depend on other information stored
                       on the computer and the application of knowledge about how a computer
                       behaves. Therefore, contextual information necessary to understand other
                       evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a device was used, the purpose of its
                       use, who used it, and when it was used, sometimes it is necessary to
                       establish that a particular thing is not present on a storage medium.

       18.     Nature of examination. Based on the foregoing, and consistent with Federal Rule

of Criminal Procedure 41 (e)(2)(B), the warrant for which the Affiant is applying would permit the

examination of the Target Device consistent with the warrant.       The examination may require

authorities to employ techniques, including, but not limited to, computer-assisted     scans of the

entire medium that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

       19.     Manner of execution. Because this warrant seeks only permission to examine one

device already in law enforcement's possession, the execution of this warrant does not involve the

physical intrusion onto a premise.   Consequently, your Affiant submits that there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.


                                                 7
          Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 8 of 12

                                                                            19-0321BPG
                                          Conclusion

         20.    Based on the information provided in this Affidavit, your Affiant respectfully

submits that probable cause exists to believe a search of the Target Device, in accord with

Attachment B, will uncover evidence and fruits of prohibited gun possession in violation of 18

U.S.C.   S 922(g).
                                          fL         I1J 11.
                                     Kelvin Jack~r
                                     Special Agent
                                     Bureau of Alcohol, Tobacco, Firearms and     Explosives
                                                -tt--
Sworn and subscribed to before me on thi~J~ay           of January, 2019.




                                      onorable Beth P. Gesner
                                                              ~------
                                     United States Magistrate Judge




                                                 8
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 9 of 12

                                                                       19 ~ 0:3 21 BPG
                          Attachment A: Property to be Searched

       The property to be searched is a black Apple iPhone, Model No. AI778 bearing FCC ID

No. BCG-E3091A in a black protective case-which     is in the United States Bureau of Alcohol,

Tobacco, Firearms and Explosives' possession (referred to as the "Target Device").
         Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 10 of 12

                                                                         19.0       (321 BPG
                    Attachment     B: Items to be Seized From the Target Device

        I.     This warrant authorizes the search and seizure of all records contained within the

cellular telephone described in Attachment A which constitute evidence of violations of 18 U.S.C.

9   922(g) by Erick Rahumid Hobbs a/k/a Eric Muhammad, including, but not limited to, the

following:

               a. Images;

               b. videos;

               c. records of incoming and outgoing voice communications;

               d. records of incoming and outgoing text messages;

               e. the content of incoming and outgoing text messages;

               f.    voicemails;

               g. e-mails;

               h. voice recordings;

               1.    contact lists;

             j. data from third-party applications (including social media applications like
Facebook and Instagram and messaging programs like WhatsApp and Snapchat);

               k. location data;

                I. bank records, checks, credit card bills, account information, and other
financial records; and

               n. evidence of who used, owned, or controlled the devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usemames and passwords, documents, browsing history, user profiles,
email, email contacts, "chat," instant messaging logs, photographs, and correspondence;

               o. evidence of software that would allow others to control the Target Device, such
as viruses, Trojan. horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

               p. evidence of the lack of such malicious software;
           Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 11 of 12



                q. evidence of the attachment to the Target Device of other storage devices or
similar containers for electronic evidence;

               r.    evidence of counter forensic programs (and associated data) that are designed

to eliminate data from the Target Device;

                s. evidence of the times the Target Device was used;

               t. passwords, encryption keys, and other access devices that may be necessary to
access the Target Device;

               u. documentation and manuals that may be necessary to access the Devices or to
conduct a forensic examination of the Devices;

                v. contextual information necessary to understand the evidence described in this
attachment.

       2.      The search procedure of the electronic data for the items described in Paragraph 1
may include the following techniques (the following is a non-exhaustive list, and the government
may use other procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein, while permitting the government
examination of all the data necessary to determine whether the data falls within the items to be
seized):

               a.     surveying various file "directories" and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains and opening a drawer
believed to contain pertinent files);

                b.      "opening" or cursorily reading the first few "pages" of such files in order to
determine their precise contents;

                c.      "scanning" storage areas to discover and possible recover recently deleted
files;

                d.      "scanning" storage areas for deliberately hidden files; or

                e.     performing key word or other search and retrieval searches through all
electronic storage areas to determine whether occurrences of language contained in such storage
areas exist that are related to the subject matter of the investigation.
I
             Case 1:19-mj-00321-BPG Document 3 Filed 02/11/19 Page 12 of 12



            3.      If after performing these procedures, the directories, files, or storage areas do not

    reveal evidence of drug trafficking or conspiracy in violation 18 V.S.c.       S   922(g), the further

    search of that particular directory, file, or storage area shall cease.
